Name: Commission Decision No 3699/85/ECSC of 23 December 1985 relating to the suspension of Decision No 3715/83/ECSC fixing minimum prices for certain steel products
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  prices;  iron, steel and other metal industries
 Date Published: 1985-12-28

 Avis juridique important|31985S3699Commission Decision No 3699/85/ECSC of 23 December 1985 relating to the suspension of Decision No 3715/83/ECSC fixing minimum prices for certain steel products Official Journal L 351 , 28/12/1985 P. 0053 - 0053 Spanish special edition: Chapter 08 Volume 3 P. 0072 Portuguese special edition Chapter 08 Volume 3 P. 0072 *****COMMISSION DECISION No 3699/85/ECSC of 23 December 1985 relating to the suspension of Decision No 3715/83/ECSC fixing minimum prices for certain steel products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Decision No 3715/83/ECSC (1), as last amended by Decision No 2143/85/ECSC (2), and in particular Article 7 thereof, Whereas the Decision fixing minimum prices for deliveries of certain steel products from 1 January 1984 has formed an integral part of the other anti-crisis measures taken by the Commission, notably the quantitative measures; wheres it could only remain in force temporarily, awaiting the market evolution permitting a return to a free market and the application of the normal rules conforming to Article 60 of the Treaty; Whereas the Commission has made known to the Council and the Consultative Committee, between July and October 1985 its general position as regards the subject of Community steel policy after 1985 and as regards the organization of the steel market; Whereas the most acute phase of the steel crisis is on the point of ending; whereas in the present market conditions the minimum price regime in place since 1 January 1984 is no longer indispensable; Whereas, however the Commission must remain vigilant, it would appear preferable therefore to simply suspend the application of minimum prices and to have, thus, the possibility of reintroducing them if the situation so demands; Whereas, the Commission will examine, towards the end of 1986, the situation of the market to establish whether it is opportune to cancel Decision No 3715/83/ECSC, HAS ADOPTED THIS DECISION: Article 1 1. The application of Decision No 3715/83/ECSC is suspended with immediate effect. 2. After having informed the Consultative Committee and the Council, the Commission can decide to reintroduce minimum prices if it considers that the conditions anticipated by Article 61 (b) of the Treaty have reemerged. Article 2 Minimum prices may be applied to deliveries up to 31 March 1986 as concerns transactions concluded to the conditions of Decision No 3715/83/ECSC before the entry into force of this Decision. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities This Decision is binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1985. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 373, 31. 12. 1983, p. 1. (2) OJ No L 199, 29. 7. 1985, p. 21.